UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment Number 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 r TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 1-14088 Acacia Diversified Holdings, Inc. (Exact name of small business issuer as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3515 East Silver Springs Blvd. - #243Ocala, FL (Address of principal executive offices) (Zip Code) (877) 513-6294 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yesx Nor(2) YesxNor Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Nor (Not required) o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (Check one): Large accelerated filer r Accelerated filer r Non-accelerated filer r Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesr Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant HAS FILED ALL DOCUMENTS AND REPORTS REQUIRED TO BE FILED BY Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesrNor APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of September 30, 2013:12,486,809. Table of Contents TABLE OF CONTENTS Page PART I. Financial Information Item 1. Financial Statements F-1 Item 1B. Unresolved Staff Comments 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 1 Item 4(T). Controls and Procedures 5 PART II. Other Information Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 9 Table of Contents Explanatory Note Overview of Amendment on this Form 10-Q/A This first amendment on Form 10-Q/A (this “Amendment”) amends the Quarterly Report on Form 10-Q (the “Original Quarterly Report”) for the quarter ended September 30, 2013, which was originally filed with the Securities and Exchange Commission (the “SEC”) on November 19, 2013. We are filing this Amendment in connection with our accountant’s review of the original Quarterly Report following filing of the Annual Report on Form 10-K for the year ended 12-31-2013. Acacia Diversified Holdings, Inc. is filing this Amendment to its Quarterly Report on Form 10-Q for the period ended September 30, 2013, to amend and restate financial statements and certain other information for the three months and nine months ended September 30, 2013. We have determined that our previously reported financial results for the three months and nine months ended September 30, 2013 contained the inclusion of charges related to certain Customer Lists and Trade Secret Agreements as assets, while our accountants elected to not include those assets on the subsequent Annual Report on Form 10-K for the year ended 12-31-2013. Moreover, we have further determined that management's discussion provided in various parts of that quarterly report required some restatement to provide an accurate basis for review following exclusion of the charges for those assets. Accordingly, we have made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from those changes. Management does not consider any of the previously reported financial information to have contained material deficiencies.As such, this Amendment does not reflect any material changes to the financial statements of the Company, but is changed to properly reflect changes to the Company’s balance sheet and financial statements occurring from that reported on the Quarterly Report on Form 10-Q for the period ending 9-30-2013 and the Annual Report on Form 10-K for the year ending 12-31-2013. The financial information and discussions presented in the Company’s Annual Report on Form 10-K for the year ended 12-31-2013 incorporate and include the changes reflected in the amendments to the financial information presented in the Quarterly Report as Amended on Form 10-Q/A for the period ended September 30, 2013.Readers are advised that they can rely upon the information presented in that report on Form 10-K as being accurate. The following sections of this Form 10-Q/A have been revised to reflect the restatement: Part I Item 1 – Financial Statements Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Part II Item 5 – Other Information Other than those amendments listed above, no attempt has been made in this Amendment to modify or update other disclosures presented in the original Quarterly Report. This Amendment does not reflect events occurring after the filing of the original Quarterly Report or modify or update those disclosures, including the exhibits to the Original Quarterly Report affected by subsequent events. Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the original Quarterly Report, including any amendments to those filings. In light of the amendments provided herein, readers are warned to not rely on the information disclosed for those three months and nine months ended September 30, 2013 as reported on Form 10-Q by the Company on November 19, 2013.Except to the extent relating to the restatement of our financial statements and other financial information described above, the financial statements and other disclosure in this Form 10-Q/A do not reflect any events that have occurred after this Form 10-Q was initially filed on November 19, 2013. That is, the Company does not make any attempt herein to disclose or otherwise account for events subsequent to the periods contemplated herein, other than those events specifically referenced herein. Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ACACIA DIVERSIFIED HOLDINGS, INC. (Previously Acacia Automotive, Inc.) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Restated) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Account receivable - Deposits and prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation of $64,061 and $28,649 in 2013 and 2012, respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued liabilities Shareholder payable/receivable Capital lease obligations, current portion - Note payable, current portion Total Current Liabilities Noncurrent Liabilities Capital lease obligations, less current portion - - Note payable, long term Total Liabilities Stockholders’ Equity (Deficit) Common stock, $0.001 par value, 150,000,000 shares authorized; 12,486,809 and 11,562,524 issued and outstanding at September 30, 2013 and December 31, 2012. Additional paid-in capital Retained deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. (Previously Acacia Automotive, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Restated) (Restated) Revenues $ $ - $ $ - Cost of revenues, including depreciation of $27,091 ) - ) - Gross profit (loss) ) - ) - Costs and expenses Employee compensation General and administrative (Gain) loss on sale of assets - - Depreciation and amortization Total costs and expenses Operating income (loss) before other income (expense) and income taxes ) Other income (expense) Other income - - - Interest expense ) ) Total other income (expense) ) ) Income (loss) before income taxes ) Income taxes - Income (loss) from continuing operations ) Gain on discontinued operations Gain on discontinued operations, net - - Gain on disposition of discontinued operations - - Net gain (loss) from discontinued operations - - Net income (loss) $ ) $ $ ) $ Basic and diluted income (loss) per share Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations, net $ - $ $ - $ Net income (loss) $ ) $ $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. F-2 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. (Previously Acacia Automotive, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Restated) Cash flows from operating activities Net Income (loss) $ ) $ Less (income) from discontinued operations, net of income taxes - ) Net (loss) before discontinued operations ) ) Adjustment to reconcile net loss before discontinued operations to net cash provided by (used in) operating activities: Depreciation and amortization Stock options issued for services Common stockissued for services - (Gain) loss on disposal of assets - Changes in Operating Assets and Liabilities Deposits and prepaid expenses ) Accounts receivable - Accounts payable ) Accrued liabilities ) Shareholder payable/receivable ) Cash flow provided by (used in) continuing activities ) ) Cash flow provided by (used in) discontinuing activities - Net cash flow provided by (used in) operating activities ) ) Cash flows provided by (used from) investing activities Proceeds from sale of assets - Purchase of equipment/leasehold improvements - ) Cash flow provided by (used in) continuing activities - ) Cash flow provided by (used in) discontinuing activities - Net cash flow provided by (used in) investing activities - Cash flow provided by (used in) financing activities Cash Overdraft - ) Capital lease borrowings (payments) ) ) Note payable Borrowings (payments) ) ) Cash flow provided by (used in) continuing activities ) ) Cash flow provided by (used in) discontinuing activities - - Net cash flow provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash, beginning of period - Cash, end of period $ $ Supplemental disclosures of cash flow information Cash paid during period for: Interest $ ) $ ) Income tax $ - $ - Non-cash investing and financing activities Utility deposit $ ) $ - Property and equipment ) - Related party payable - Notes payable - Common stock - Additional paid-in capital - $ - $ - The accompanying notes are an integral part of these financial statements. F-3 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. (Formerly Acacia Automotive, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2013 and 2012 NOTE 1 – THE COMPANY AND BASIS OF PRESENTATION Acacia Diversified Holdings, Inc., formerly known as Acacia Automotive, Inc., (“Acacia” or the “Company”) is actively engaged in evaluating acquisition opportunities to add to our existing portfolio of businesses and managing that portfolio.Beginning in July, 2007 and continuing until July, 2012, the Company was singularly focuses on operating automotive auctions. In June, 2007, the Company raised capital through a private offering of its equity securities that enabled the Company’s wholly-owned subsidiary to acquire in July, 2007 the assets and business of Augusta Auto Auction, Inc, in North Augusta, South Carolina.This wholly owned subsidiary, Acacia Augusta Vehicle Auction, Inc., at that time constituted the lone revenue-producing operations of Acacia Automotive, Inc., In December, 2009, the Company, through its other wholly-owned subsidiary, Acacia Chattanooga Vehicle Auction, Inc., acquired the assets and business of Chattanooga Auto Auction Limited Liability Company, an automotive auction located in Chattanooga, Tennessee. On August 31, 2010, the Company discontinued operations at its Chattanooga auction, first accounting for those operations as discontinued in its Quarterly Report on Form 10-Q for the period ended June 30, 2010. On July 31, 2012, a majority of the shareholders of the Company voted to sell the Augusta auction.Following the sale of the lone operating asset of the Company, management embarked upon a plan to evaluate and acquire a diverse array of businesses for the Company.At that time the Company changed its name to Acacia Diversified Holdings, Inc., reflective of its intent to own a diverse portfolio of businesses not focused in any one industry.The sale of the Augusta auction is more particularly described in that Current Report on Form 8-K filed August 27, 2012. On July 10, 2013 the Company, through its wholly-owned subsidiary Citrus Extracts, Inc., entered into a definitive agreement to acquire certain assetsand assumed liabilities related to those assets from Red Phoenix Extracts, Inc., (“RPE” or the “Seller”) a corporation located in Fort Pierce, Florida.The assets included, among other things, furnishings, machinery, and equipment. As consideration for the assets, the Company issued to the holders of RPE nine hundred thousand (900,000) restricted shares of its common stock (the “Shares”). There was no cash consideration in the transaction. The transaction is more particularly described in the Company’s Current Report on Form 8-K dated July 10, 2013. In addition to acquiring the Assets, the Company assumed certain liabilities of RPE, including responsibility for a forklift lease in the amount of $465 per month for the remaining 16 months of the lease and indebtedness in the amount of $519,493 for certain loan and payable obligations. The Company also assumed two leases for a facility of approximately 14,525 square feet consisting of two adjacent building units located at 3495 S. U.S. Hwy.1, Bldgs. 12-E and 12-W, Ft. Pierce, FL 34982 (the “Leases”). The Company pays a combined $4,691 per month for the two leased units to the Florida State Farmer’s Market in Fort Pierce, Florida.The Farmers Market is owned and operated by the State of Florida, and the leases are subject to additional 1-year lease renewals, that being the maximum allowed by the Florida authority operating the facility.The current lease term expired on June 30, 2013 and was renewed for the maximum one-year period, now set to expire on June 30, 2014. Generally speaking, the citrus season would begin at or near the first of November each year; however, this year’s citrus crop experienced a slower maturity of the fruit for juice processing, specifically the acids levels not yet having fallen to the proper levels and the brix (sugar) levels having not yet elevated to the proper level, all of which is anticipated to occur later in November and early December.During the off-season the Company has been engaged in various preparations, updates and maintenance to its machinery and equipment such as to prepare it for the upcoming manufacturing operations. In addition to issuing 900,000 shares of its common stock in the acquisition of assets during the third quarter of 2013, the Company also issued 24,285 for legal and web design services. BASIS OF PRESENTATION - The Company has elected to prepare its financial statements in accordance with generally accepted accounting principles in the United States (GAAP) with December 31, as its year-end.The consolidated financial statements and notes are representations of the Company’s management who are responsible for their integrity and objectivity. F-4 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. (Formerly Acacia Automotive, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2013 and 2012 NOTE 1 – THE COMPANY AND BASIS OF PRESENTATION (Continued) The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for annual financial information and with the instructions to Form 10-Q and Article 10 of Regulation SX.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation of the results for the interim period have been included.All such adjustments are of a normal and recurring nature.These interim results are not necessarily indicative of results for a full year.These unaudited consolidated financial statements should be read in connection with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. CONSOLIDATION – The Company had one wholly owned subsidiary, Acacia Augusta Vehicle Auction, Inc., as of December 31, 2011.That subsidiary was sold on July 31, 2012, and the Company accounted for those operations as discontinued at December 31, 2012.The Company acquired the certain assets of Red Phoenix Extracts, Inc. on July 10, 2013, for its new wholly-owned operating subsidiary, Citrus Extracts, IncAt September 30, 2013 Citrus Extracts, Inc. was the sole subsidiary of the Company and its only source of revenues, and all significant intercompany accounts and transactions are eliminated in consolidation. NOTE 2– GOING CONCERN As of September 30, 2013, the Company had limited liquid assets and only very limited revenues as it awaited the beginning of full revenue-producing operations at or near the end of November 2013.As such, in the absence of significant revenues arising from the commencement of those operations, the Company will shortly become unable to meet its obligations as they come due. These factors raise substantial doubt as to the ability of the Company to continue as a going concern.Management’s plans include attempting to raise funds from the public through the contemplated sale of its equity securities in a private offering made pursuant to Regulation D promulgatedunder the Securities Act of 1933.Management intends to make every effort to identify and develop sources of funds.There can be no assurance that Management’s plans will be successful and should they not be, the Company may be compelled to cease operations. NOTE 3 – FINANCIAL STATEMENT RESTATEMENT Prior to July 10, 2013, Red Phoenix Extracts, Inc. (“RPE”) had no operations for at least two years.Management’s initial assessment of the assets acquired from RPE included values assigned to various intangible assets such as customer lists and product design.However, subsequent to the initial valuations, management determined that due to the passage of time since RPE was in operation, the intangible assets had only nominal or no value.Also, equipment values as recorded were adjusted to reflect actual fair values at the date of purchase. F-5 Table of Contents NOTE 3 – FINANCIAL STATEMENT RESTATEMENT (Continued) The September 30, 2013 consolidated balance sheet and consolidated statement of operations were restated as follows: Balance Sheet As Reported Change Restated Current Assets $ $
